 422DECISIONS, OP'NATIONAL LABOR RELATIONS BOARDand supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.5.At, the hearing the Employer stated that it planned to open an-other plant, in Minerva, Ohio, 50 or 60 miles from Cleveland, aboutthe middle of December 1956, and voiced some apprehension that pos-sible employee shifts in connection with the new plant might be mis-interpreted, for which reason it would prefer to have the election de-layed until after the opening of the new plant. It did not contendthat the two plants should be one unit. In the circumstances no reasonappears to delay the election which we direct herein.[Text of Direction of Election omitted from publication.]Koppers Company, Inc., Chemical Division, Williams PlantandLocal Union No. 390 of the International Brotherhood of Elec-tricalWorkers, AFL-CIO, PetitionerKoppers Company, Inc., Chemical Division, Williams PlantandUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO, PetitionerKoppers Company, Inc., Chemical Division, Williams PlantandLodge 823 of District 31, International Association of MachinistsyAFL-CIO, PetitionerKoppers Company, Inc., Chemical Division, Williams PlantandLocal 66, Office Employees International Union, AFL-CIO,,Petitioner.,CasesNos. 39-RC-1086, 39-RC-1087, 39-RC-1097,and 39-RC-1092. February 26, 1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeLewis T. Roebuck, hearing officer.The hearing officer's rulings made%t the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.117 NLRB No. 64. KOPPERSCOMPANY, INC.4234.The appropriate units :The Petitioner in Case No. 39-RC-1086, Local Union No. 390 ofthe International Brotherhood of ElectricalWorkers, AFL-CIO,herein called the IBEW, seeks to sever a craft unit of all maintenanceelectricians classified as electricians first class and electricians secondclass, and all maintenance instrument men classified as instrumentmechanics first class and instrument mechanics second class, from aproduction and maintenance unit at the Employer's Williams plant inPort Arthur, Texas, which is currently represented by the Intervenor,International Chemical Workers Union, Local 557, AFL-CIO.' ThePetitioner in Case No. 39-RC-1087, United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, herein called the Plumbers,requests severance of a craft unit of all pipefitter-welders first classand pipefitter-welders second class from the existing production andmaintenance unit.The Petitioner in Case No. 39-RC-1097, Lodge823 of District 31, International Association of Machinists, AFL-CIO,herein called the IAM, seeks to sever a craft unit of all inside andoutside machinists and apprentices from the production and mainte-nance unit.The Petitioner in Case No. 39-RC-1092, Local 66, OfficeEmployees International Union, AFL-CIO, herein called Local 66,seeks to represent a unit of office clerical employees who are currentlyunrepresented and for whom there is no history of collectivebargaining.2The Employer and the Intervenor moved to dismiss the petitions inCases Nos. 39-RC-1086, 39-RC-1087, and 39-RC-1097 on the groundthat the employees sought are not craftsmen exercising the skills oftheir respective crafts. In Case No. 39-RC-1092, the Employer movedto dismiss the petition on the ground that the requested office clericalunit was inappropriate because it includes employees who the Em-ployer asserts are confidential employees .3The Employer is engaged in the production of polyethylene andethylbenzene at itsWilliams plant in Port Arthur, Texas, where itcommenced production operations in 1953. In the production of poly-ethylene, ethylenegas isbrought into the Williams plant under1The Intervenor,which was certified by the Board in 1953 as bargaining agent for allproduction,maintenance,and service employees,excluding all office clerical and plantclerical employees,guards,cadet engineers,professional employees,and all supervisors,has represented this unit under a contract with the Employer which is not here assertedas a bar.2 On January 4; 1957, Local 66 moved to sever its case from the other cases herein fordecisional purposes,asserting that the issues presented in its case were divorced fromthose presented in the craft severance cases and should be decided separately to expeditea decision thereon.However,in view of our decision to direct elections in the craftseverance cases herein,aswell as in Case No. 39-RC-1092 filed by Local 66, we findthat it will best effectuate the policies of the Act to direct that simultaneous electionsbe held.The motion to sever filed by Local 66 Is therefore denied.9 The Intervenor did not intervene in Case No.39-RC-1092 and took no position withrespect to Local 66's unit request in that case. 424DECISIONSOF NATIONALLABOR RELATIONS BOARDpressure and is then compressed and reacted into polyethylene. In pro-ducing ethylbenzene, benzene and ethylene are reacted and styled intothe final product.In addition to various production buildings and office structureswhere the office clericals sought by Local 66 are housed, the Employerhas a maintenance shop in which the maintenance department is lo-cated.It is in this department that the electricians and instrumentmen, pipefitter-welders, and inside and outside machinists whom theIBEW, Plumbers, and IAM, respectively, seek to represent on a craftbasis, are located.A. Maintenance electricians and instrument mechanics unit(Case No. 39-RC-1086)-The IBEW seeks to sever a craft unit of all maintenance electriciansclassified as electricians first class and electricians second class, and allmaintenance instrument men classified as instrument mechanics firstclass and instrument mechanics second class at the Williams plantfrom the existing production and maintenace unit.The Employer,contends that the petition in this case should be dismissed on theground that the employees sought are not craftsmen. The Intervenorurges that the Board deny craft severance to the IBEW on the groundthat the unit is not sufficiently large to justify severance.There are 3 maintenance electricians first class and 5 instrumentmechanics first class in the maintenance department who work underthe immediate supervision of a maintenance foreman who formerlywas a first-class electrician.'Both classifications of employees haveseparate work benches and storage lockers where tools and test instru-ments customarily used by electricians and instrument mechanics arekept.Both classifications report to these areas at the beginning andthe end of their workday.Timecards for both classifications are keptsolely by their foreman.The Employer purchases its current at a voltage of 69,000 voltsfrom a local utility.This voltage is fed into two transformers onthe Employer's premises where it is reduced to 2,300 volts.Fromthere, the current is transmitted to various substations around theplant where the voltage is further reduced to 440 volts and 110 volts,and is directly transmitted to appropriate motors in the plant.Theelectricians cut into or work on these high voltage lines without cuttingoff the power and, in doing so, utilize the special protective equipmentand tools employed by the electrical craft.When work must be per-formed in the power substations, only the services of electricians are,utilized.4 Except when required to work overtimeor onemergencies, no other foremen supervisetheseemployees. KOPPERS COMPANY, INC.425In addition to servicing the foregoing high voltage equipment, themaintenance electricians perform trouble-shooting on electrical equip-ment, install various electrical motors, maintain space heaters andFreon gas in the air-conditioning system, and repair the Employer'srefrigeration equipment.The five instrument mechanics first class install, maintain, andrepair temperature and pressure gauges, flow records and controllers,,thermometers, relief valves, sight glasses, and all allied equipmentnecessary for controlling the chemical processes in which the Em-ployer is engaged. In checking instruments in the plant, which areoperated both electrically and by air pressure, the instrument me-chanics utilize specialized equipment located at their work benchwhich are not used by any other classifications of employees.The Employer asserts that, although the electricians and instru-ment mechanics exercise skills and utilize tools customarily associatedwith their respective crafts, they lack the qualities of craftsmenbecause the Employer maintains no apprenticeship or formalizedtraining program by which they can acquire craft skills, becausefirst-class jobs are acquired by competitive bidding for vacancies, andbecause these employees perform work outside of their respectivecrafts.The record discloses that, in hiring electricians and instru-ment mechanics, the Employer investigates the applicant's past expe-rience in his trade.Of the electricians and instrument mechanicswho were called to testify in this proceeding, all had extensive expe-rience in their trade.Thus, 1 electrician had approximately 20 yearsof experience as an electrician and had been rated as a journeyman.Another electrician had in excess of 2 years' experience as a first-classelectrician before his employment by the Employer and acquired afirst-class rating with the Employer after 3 years of experience in ahelpers' pool.One instrument mechanic testified that he had approxi-mately 10 years' previous experience as an instrument mechanic inaddition to training he received at a vocational training school.Pursuant to the contract between the Employer and the Intervenor,first-class ratings are acquired by bidding for posted job vacancies.When electricians and instrument mechanics with prior experienceare hired and no vacancies in the first-class ratings exist, they areplaced in a helpers' pool.When a first-class rating is vacant, the jobisfilledby bids. In selecting a candidate for the position, theEmployer assesses the skills and qualifications of the candidate.TheEmployer's maintenance department foreman testified that no em-ployee attains a first-class rating without possessing the requisitequalifications acquired through training either at the Employer'splant or elsewhere.The record discloses that there are no transfers between electriciansand instrument mechanics and the other job classifications.Because 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer does not employ carpenters, masons, or operating engi-neers, the electricians and instrument mechanics perform the work ofthese classifications but only to the extent that such work is necessary-for the completion of their own electrical or instrument duties.On the basis of the foregoing, and the entire record, we are satisfiedthat, despite the absence of an apprenticeship or formalized trainingpolicy, the first-class electricians and instrument mechanics make useof all the skills usually associated with their respective crafts.Wetherefore find, contrary to the Employer's contention, that theseemployees constitute an identifiable skilled and homogeneous craftgroup which may, if they so desire, be separately represented.'Moreover, we find without merit the Intervenor's contention that thepetition herein should be dismissed because the unit sought is toosmall to warrant severance.'As the IBEW has traditionally devoteditself to the representation of such employees, we find that the criteriafor craft severance have been met.Accordingly, we find that the Employer's maintenance electriciansfirst class and instrument mechanics first class employed at itsWilliams plant in Port Arthur, Texas, excluding all other employees,professional employees, guards, watchmen, and all supervisors as,defined in the Act, may constitute an appropriate unit within themeaning of Section 9 (b) of the Act, if they so desire.B. Pipe fitter-welders unit (Case No. 39-RC-1087)The Pipefitters in Case No. 39-RC-1087 seek to sever a unit of allpipefitter-welders first class and pipefitter-welders second class fromthe existing production and maintenance unit on the ground that theyconstitute a severable craft group.The Employer and the Intervenormoved to dismiss the petition in this case, contending that the unitsought is inappropriate because it is not composed of craftsmen.There are 9 pipefitter-welders in the requested unit who are super-vised by 2 foremen who also supervise the machinists in the mainte-nance department.All the pipefitter-welders possess first-class jobclassifications.The duties of the pipefitter-welders consist of repair-ing and replacing all types of pipe, including cast iron, concrete, steel,stainless steel, and masterlode; replacing valves; maintaining pipe inpump and cooling drains; and performing welding operations in con-nection with the foregoing duties.' In the performance of their duties,6 SeeEast Texas Pulp & Paper Company,113 NLRB 539, 544-45;UniversalMatchCorporation,116 NLRB 1388;American Tobacco Company,Incorporated,115 NLRB218, 219.As the Employer does not employ any second-class electricians or instrumentmechanics,we shall not include such classifications in the unit description.°SeeAmerican Tobacco Company,Incorporated, suprav All welding for structural steel is performed by the boilermakers in the maintenancedepartment. KOPPERS COMPANY, INC.427the pipefitter-welders utilize such tools as pipe machines, cuttingtorches, wrenches, and welding machines.Like the electricians sought by the IBEW, the pipefitter-weldersindicated their past experience in that trade on their application formsat the time of their employment. In addition, these employees under-went welding tests to establish their proficiency in that field.Therecord discloses that pipefitter-welders who are not initially hired tofill first-class openings are placed in a helpers' pool until vacanciesin such classifications arise, at which time they are selected for suchopenings provided that they possess the requisite skill.One of thepipefitter-welders who was initially hired as a first-class pipefitter-welder had, previous to his employment with the Employer, served anapprenticeship and had attained a journeyman pipefitter rating.Pipefitter-welders do not interchange with any other employees atthis plant.Except in cases of emergency, or when overtime work isrequired, pipefitter-welders do not perform work outside their trade.Because the Employer does not employ all of the gamut of crafts at itsplant, pipefitter-welders, like the electricians, may perform some car-pentry or masonry duties but only insofar as these duties facilitate orare necessaryfor the performance of their pipefitting-welding work.Although the Employer maintains no apprenticeship or formalizedtraining program for pipefitter-welders, we are satisfied on the recordthat these employees utilize the skills and equipment generally identi-fied with the pipefitting craft.Accordingly, we find that the pipe--fitter-welders constitute a craft group which is entitled to separate-craftrepresentation if the employees so desire .8 - As the Plumbershave traditionally represented such craft groups, the criteria for craftseverancehave been satisfied.We find that all pipefitter-welders first class 9 at the Employer'sWilliams plant in Port Arthur, Texas, excluding all other employees,-professional employees, guards, watchmen, and all supervisors asdefined in the Act, may constitute an appropriate unit within the mean-ing of Section 9 (b) of the Act.C. Inside and outside machinists unit (Case No. 39-RC-1097)The IAM requests severance of a craft unit of all inside and outside-machinists and apprentices from the production and maintenanceunit.The Employer and the Intervenor oppose severance of these,employees on the ground that they are not craftsmen.The Employer employs 10 first-class inside and outside machinistsin its maintenance department.Their duties consist of repairingB SeeAmerican Tobacco Company,Incorporated,108 NLRB 1211, 1213Q The Employer does not employ any pipefitter-welders second class.We shall there-fore omit this classification from the unit description. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDpumps, packing, making shafts, fitting bearings, refacing and reseat-ing valves, stems, and plugs, running engine lathes, and turning shaftsduring which they work to close tolerances. In addition, the ma-chinists make small shafts and bushings and remove pipes on pumpsup to the first joint, from where the pipefitter-welders take over. Inthe performance of their duties, the machinists use such tools aslathes, shapers, Do-all saws, and drillpresses.No other employees inthe department operate these tools.The record discloses that machinists possess and exercise the skills ofjourneymen machinists and that there is no interchange betweenmachinists and other classifications of employees.While some of themachinists perform such work as crating machinery, building scaf-folds, and putting forms in concrete, it seems clear that the normalduties of these employees during regular working hours are those per-formed by machinists.Although the Employer does not maintain an apprenticeship orformalized training program for the inside and outside machinists,we are satisfied that the machinists here sought possess and exercisethe skills normally associated with the machinists' craft and that theyare craftsmen.1°Accordingly, as the IAM has traditionally repre-sented units of these craft employees, we find that the inside and out-side machinists may, if they so desire, choose to be separately repre-sented by the IAM for the purposes of collective bargaining.We find that all inside and outside first-class machinists ti at theEmployer's Williams plant in Port Arthur, Texas, excluding all otheremployees, professional employees, guards, watchmen, and all super-visors as defined in the Act, may constitute an appropriate unit withinthe meaning of Section 9 (b) of the Act.D. Office clerical unit (Case No. 39-RC-109?)In Case No. 39-RC-1092, Local 66 seeks a unit of all office clerical,employees at the Employer's Williams plant in Port Arthur, Texas,excluding all production and maintenance employees, guards, watch-men, and all supervisors as defined in the Act.The Employer assertsthat the requested unit is inappropriate for the reason that it wouldinclude employees who are confidential employees, and contends thatthe petition should, for this reason, be dismissed,There are 16 office clerical employees at this plant who are currentlyunrepresented.The Employer asserts that the secretary to the plantmanager, the stenographer-clerk who works for both the plant man-1° SeeKetch,kanPulp Company,115 NLRB 279, 282.n As the Employer does not nowemploy inside and outside machinists'apprentices,whom the TAMseeks in its petition, we shall exclude such classifications from the unitdescription. KOPPERS COMPANY, INC.429'ager and theassistantplant manager, and the two stenographer-clerks who work for the personnel manager, are confidential em-ployees.The record discloses that the plant manager, assistant plantmanager,and the personnel manager formulate, determine, and effec-tuate all labor relations policies for the Employer in that they draw upcontract proposals, participate in contract negotiations with labor or-ganizations,and execute negotiated labor agreements on behalf of theEmployer. In addition, they process grievances arising under collec-tiveaiargaining, contracts.The secretary and stenographer-clerks inque,stion take dictation and type, up the Employer's contract proposalsbefore they are submitted to, labor, organizations, take minutes ofgrievance discussions and type up grievance replies, and receive, route,and file confidential advisories from the Employer's labor relationsattorney relating,to suggested labor relations policies.On the basis of the foregoing, we find that the secretary to the plant-manager, thestenographer-clerk who. works for both the plant andassistantplant managers, and the stenographer-clerks who work forthe personnel manager, assist and'act in a confidential capacity to per-sonswho formulate, determine, and effectuate management policiesin the field of labor relations.We therefore find that they are con-fidential employees. 12The fact that Local 66 seeks to represent con-fidential employees who may, not, properly be part of an otherwise ap-propriate,bargaining unit -of-office clerical employees does not, as theBoard has frequently ruled, require dismissal of its petition.13TheEmployer's motion to dismiss the petition herein is therefore denied.Accordingly, we find that a unit of office clerical employees at theEmployer'sWilliams plant in Port Arthur, Texas, excluding thesecretary to the plant manager, the stenographer-clerk who works forboth the plant and assistant plantmanagers,the stenographer-clerkswho work for the personnel manager, all other employees, professionalemployees,guards, watchmen, and all supervisors as defined in theAct,. constitute a. unit appropriate ,for the purposes of collective bar-gaining within the meaning of Section 9 (b) of`the Act.In view of the foregoing, we shall direct that elections be conductedin the following unit (A) and voting groups (B), (C), and (D) ofemployees at the Employer's Williams plant in Port Arthur, Texas:(A) All office clerical employees, excluding the secretary to theplant manager, the stenographer-clerk who works for both the plantand assistant plant managers, the stenographer-clerks who work forthe personnelmanager, allother employees, professional employees,guards, watchmen, and' all supervisors as defined in the Act.eeThe B F Goodrich Company,115 NLRB 722. 724129E gPlankinton Packing Coinpany (Divisaon of Bn'oft d Co.),116 NLRB 1225 430DECISIONSOF NATIONAL LABORRELATIONS BOARD(B) All maintenance electricians first class and instrument me-chanics first class, excluding all other employees, professional em-ployees, guards, watchmen, and all supervisors as defined in the Act.(C) All pipefitter-welders first class, excluding all other employees,professional employees, guards, watchmen, and all supervisors as de-fined in the Act.(D) All inside and outside machinists first class, excluding allother employees, professional employees, guards,-watchmen, and, allsupervisors as defined in the Act.If a majority of employees in voting groups (B), (C), or (D)select a union seeking to represent them separately, those employeeswill be taken to have indicated their desire to constitute a separatebargaining unit and the Regional Director conducting the election isinstructed to issue a certification of representatives to the labor organ-ization selected by the employees in each group for such unit, whichthe Board in such circumstances, finds to be appropriate for purposesof collective bargaining.On the other hand, if a majority of theemployees in any of voting groups (B), (C), or (D) do not vote fora union which is seeking to represent them in .a separate unit, .theseemployees shall remain' part of the existing, unit- -and-" the Regional-Director will issue a certification of results to such effect.[Text of Direction of Elections omitted from publication.]Superior Sleeprite CorporationandLocal 1010,United FurnitureWorkers of America,AFL-CIO,Petitioner.Case No. 01-RC-4498.February 06,1957DECISION AND CERTIFICATION OF REPRESENTATIVES"On ' September 5, 1956, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted un-der the direction and supervision of the Regional Director for theTwenty-first Region among the employees in the stipulated unit.Upon completion of the election, the parties were furnished with atally of ballots.The tally shows that of approximately 122 eligiblevoters, 40 voted for the Petitioner, 73 voted for the Intervenor, Local123,FurnitureWorkers, Upholsterers andWood Workers Union,and 2 voted. against both labor, organizations.On September 12,1956, the Petitioner timely filed objections to the:election.The Regional Director investigated' the objections and onDecember 3, 1956, issued and duly served upon the parties a report onobjections in which he recommended that the objections be overruled.117 NLRB No. 65.